


110 HR 1181 IH: To amend title 49, United States Code, to require

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1181
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Udall of Colorado
			 (for himself, Mr. Walz of Minnesota,
			 Mr. Flake,
			 Ms. McCollum of Minnesota,
			 Mrs. Maloney of New York,
			 Mrs. Bachmann,
			 Mr. Garrett of New Jersey,
			 Mr. Lamborn,
			 Mr. Miller of Florida,
			 Mr. Kline of Minnesota, and
			 Mrs. Musgrave) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to require
		  congressional approval of certain loans by the Department of
		  Transportation.
	
	
		1.Short titleThis Act may be cited as the Congress
			 Must Co-Sign Act of 2007.
		2.PurposeThe purpose of this Act is to require
			 separate congressional approval of loans by the Department of Transportation
			 that could expose taxpayers to potential liability of $1,000,000,000 or
			 more.
		3.Congressional
			 approval required for certain Department of Transportation loans
			(a)In
			 generalSubchapter II of chapter 3 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					338.Congressional
				approval required for certain loans
						(a)Notice
				requirementThe Secretary of Transportation shall provide advance
				written notice to Congress before any Federal funds made available to the
				Department of Transportation are used to make a loan in an amount of
				$1,000,000,000 or more.
						(b)Contents of
				noticeThe written notice required under subsection (a) shall
				include a description of the purpose of the loan, the authority to make the
				loan, and the terms and conditions of the loan.
						(c)Review and
				approvalFederal funds made
				available to the Department of Transportation may not be used to make a loan
				for which written notice is required under subsection (a) until Congress, after
				the date of receipt of the notice, has enacted a law that specifically approves
				the
				loan.
						.
			(b)Conforming
			 amendmentThe analysis for chapter 3 of title 49, United States
			 Code, is amended by inserting after the item relating to section 337 the
			 following:
				
					
						338. Congressional approval required for
				certain
				loans.
					
					.
			
